Name: Commission Regulation (EEC) No 1147/88 of 28 April 1988 on the supply of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 108/38 Official Journal of the European Communities 29. 4. 88 COMMISSION REGULATION (EEC) No 1147/88 of 28 April 1988 on the supply of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 6 824 tonnes of skimmed-milk powder to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 29 . 4. 88 Official Journal of the European Communities No L 108/39 ANNEX LOT A 1 . Operation No ('): 161 /88  Commission Decision of 10 February 1986 2. Programme : 1986 3. Recipient : CICR, 17, avenue de la Paix, CH-1211 Geneva ; telex 22269 CICR CH 4. Representative of the recipient (3) : Oficina del CICR, c/o Cruz Roja HondureÃ ±a, 7a Calle la y 2a Avenidas  Apartado Postal 1265, Comayaguela DM, Honduras ; tel . 22 46 28 / 22 88 76, telex 1437 CRUZ RO H / DelegaciÃ ³n del CICR, Apartado Postal 1265, Tegucigalpa, Honduras 5 . Place or country of destination : Honduras 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) (') 0 (8) (') : see Official Journal of the European Comm ­ unities No C 216 of 14 August 1987, page 4 (I.1.B.1 to I.1.B.3) 8 . Total quantity : 50 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.l.B.4.3) Supplementary markings on the packaging : 'ACTION N ° 161 /88 / LECHE EN POLVO VITAMINADA / one red cross 10 x 10 cm followed by / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 11 . Method of mobilization : Community market limited to Denmark, Ireland and United Kingdom. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Puerto Cortes 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 June 1988 18 . Deadline for the supply : 30 July 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 16 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May ' 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 June 1988 (c) deadline for the supply : 15 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer 0 : refund applicable on 1 April 1988 fixed by Regulation (EEC) No 772/88 (OJ No L 80, 25 . 3 . 1988) No L 108/40 Official Journal of the European Communities 29 . 4. 88 LOT B 1 . Operation No ('): 160/88  Commission Decision of 10 February 1986 2. Programme : 1986 3 . Recipient : CICR, 17, avenue de la Paix, CH-1211 Geneva ; telex 22269 CICR CH 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Chile 6. Product to be mobilized : vitaminized (A + D) skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) 0 0 : see Official Journal of the European Comm ­ unities No C 216 of 14 August 1987, page 4 (I.1.B.1 to I.1.B.3) 8 . Total quantity : 70 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.l.B.4.3) Supplementary markings on the packaging : 'ACTION N ° 160/88 / CL / 02 / LECHE EN POLVO VITAMINADA / one red cross 10 x 10 cm followed by / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 1 1 . Method of mobilization : Community market . The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at destination : CICR warehouse 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Cruz Roja Chilena, Calle la Conception 311 , La Providencia, Santiago 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 June 1988 18 . Deadline for the supply : 30 July 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 16 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 June 1988 (c) deadline for the supply : 15 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200 rue de la Loi, 'B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 1 April 1988 fixed by Regulation (EEC) No 772/88 (OJ No L 80, 25 . 3 . 1988) No L 108/4129 . 4. 88 Official Journal of the European Communities LOT C 1 . Operation No (')(10): 171 /88  Commission Decision of 1 March 1988 2. Programme : 1988 3 . Recipient : People's Republic of China 4. Representative of the recipient (3) : Ministry of Agriculture, Bureau of Animal Husbandry, CPIG Dairy Development Project, 1 1 Ping Li , Beijing CN 5. Place or country of destination : People's Republic of China 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) f7) (8) : see Official Journal of the European Comm ­ unities No C 216 of 14 August 1987, page 4 (I.1 .A) 8 . Total quantity : 1 980 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg. See Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (I.1 A) Supplementary markings on the packaging : 'ACTION No 171 /88 / EEC DAIRY DEVELOPMENT PROJECT / 1988 PROGRAMME / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY FOR RECOMBINATION' see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (I.1 A) 1 1 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Shanghai 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 June 1988 18 . Deadline for the supply : 15 August 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 16 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 July 1988 (c) deadline for the supply : 30 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 1 April 1988 fixed by Regulation (EEC) No 772/88 (OJ No L 80, 25. 3 . 1988) No L 108/42 Official Journal of the European Communities 29 . 4. 88 LOT D 1 . Operation No (')(10): 172/88  Commission Decision of 1 March 1988 2. Programme : 1988 3 . Recipient : People's Republic of China 4. Representative of the recipient (3) : Ministry of Agriculture, Bureau of Animal Husbandry, CPIG Dairy Development Project, 11 Ping Li, Beijing CN 5 . Place or country of destination : People's Republic of China 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) 0 0 (8) : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 3 (I.1 A) 8 . Total quantity : 720 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg. See Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (I.1.A) Supplementary markings on the packaging : 'ACTION No 172/88 / EEC DAIRY DEVELOPMENT PROJECT / 1988 PROGRAMME / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY FOR RECOMBINATION' see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (I.1.A) 1 1 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Xingang/Tianjin 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : -15 to 30 June 1988 18 . Deadline for the supply : 15 August 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of \ tenders (4) : 16 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 July 1988 (c) deadline for the supply : 30 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 1 April 1988 fixed by Regulation (EEC) No 772/88 (OJ No L 80, 25 . 3 . 1988) No L 108/4329 . 4. 88 Official Journal of the European Communities LOT E 1 . Operation No (')(10): 173/88  Commission Decision of 1 March 1988 2. Programme : 1988 3 . Recipient : People's Republic of China 4. Representative of the recipient (3) : Ministry of Agriculture, Bureau of Animal Husbandry, CPIG Dairy Development Project, 1 1 Ping Li , Beijing CN 5 . Place or country of destination : People's Republic of China 6. Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods (2) (6) f) (8) : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 3 (1 .1 A) 8 . Total quantity : 1 350 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg. See Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (1.1 .A) Supplementary markings on the packaging : 'ACTION No 173/88 / EEC DAIRY DEVELOPMENT PROJECT / 1988 PROGRAMME / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY FOR RECOMBINATION' see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (I.1.A) 11 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Dalian 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 June 1988 18 . Deadline for the supply : 15 August 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*) : 16 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 July 1988 (c) deadline for the supply : 30 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Brussels ; telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer 0 : refund applicable on 1 April 1988 fixed by Regulation (EEC) No 772/88 (OJ No L 80, 25 . 3 . 1988) No L 108/44 Official Journal of the European Communities 29 . 4. 88 LOT F , 1 . Operation No (')(10): 174/88  Commission Decision of 1 March 1988 2. Programme : 1988 3 . Recipient : People's Republic of China 4. Representative of the recipient (3): Ministry of Agriculture, Bureau of Animal Husbandry, CPIG Dairy Development Project, 11 Ping Li , Beijing CN 5. Place or country of destination : People's Republic of China 6. Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods 0 (&lt;) 0 (8) : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 3 (I.1.A) 8 . Total quantity : 1 350 tonnes 9. Number of lots : one 10 . Packaging and marking : 25 kg. See Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (I.1 A) Supplementary markings on the packaging : ¢ACTION No 174/88 / EEC DAIRY DEVELOPMENT PROJECT / 1988 PROGRAMME / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY FOR RECOMBINATION' see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (I.1A) 11 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder must be carried out after the award of the tender 1 2 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Huangpu/Guanzhou 1 6 . Address of the warehouse and, if appropriate, port of landing : 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 June 1988 18 . Deadline for the supply : 15 August 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 16 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 July 1988 (c) deadline for the supply : 30 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire Ã l'attention de Monsieur R Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25 . Refund payable oh request by the successful tenderer 0 : refund applicable on 1 April 1988 fixed by Regulation (EEC) No 772/88 (OJ No L 80, 25. 3 . 1988) 29 . 4. 88 Official Journal of the European Communities No L 108 /45 LOT G 1 . Operation No (')(10): 175/88  Commission Decision of 1 March 1988 2. Programme : 1988 3 . Recipient : People's Republic of China 4. Representative of the recipient (3) : Ministry of Agriculture, Bureau of Animal Husbandry, CPIG Dairy Development Project, 11 Ping Li , Beijing CN 5. Place or country of destination : People's Republic of China 6. Product to be mobilized : skimmed-milk powder 7 . Characteristics and quality of the goods (2) (6) 0 C) : see Official Journal of the European Communi ­ ties No , C 216 of 14 August 1987, page 3 (1.1 A) 8 . Total quantity : 810 tonnes 9. Number of lots : one 10 . Packaging and marking : 25 kg. See Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (1.1A) Supplementary markings on the packaging : 'ACTION No 175/88 / EEC DAIRY DEVELOPMENT PROJECT / 1988 PROGRAMME / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY FOR RECOMBINATION' see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (I.1.A) 11 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Hawei/Fuzhou 1 6. Address of the warehouse and, -if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 June 1988 18 . Deadline for the supply : 15 August 1988 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 16 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 July 1988 (c) deadline for the supply : 30 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer Q : refund applicable on 1 April 1988 fixed by Regulation (EEC) No 772/88 (OJ No L 80, 25 . 3 . 1988) No L 108/46 Official Journal of the European Communities 29 . 4. 88 , LOT H 1 . Operation Nos ('): 208/88 to 212/88  Commission Decision of 15 April 1987 2. Programme : 1 987 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, I-00145 Roma ; telex 626675 WFP I 4 . Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : H 1 : Algeria ; H 2 : Benin ; H 3 : Niger ; H 4 : Niger ; H 5 : Senegal 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods 0 (&lt;) 0 (8) : See Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 4 (I.1.B.1 to I.1.B.3) 8 . Total quantity : 494 tonnes 9 . Number of lots : one (five parts : H 1 : 74 tonnes ; H 2 : 190 tonnes ; H 3 : 121 tonnes , H 4 . 39 tonnes ; H 5 : 70 tonnes) 10 . Packaging and marking : 25 kg See Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.l.B.4.3) Supplementary markings on the packaging : H 1 ¢ 74 tonnes : 'ACTION N ° 208/88 / ALGÃ RIE 0325402 / ALGER / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' H 2 - 190 tonnes : 'ACTION N ° 209/88 / BÃ NIN 0209602 / COTONOU / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' H 3 ¢ 121 tonnes : 'ACTION N ° 210/88 / NIGER 0273400 / APAPA / TRANSIT VERS TAHOUA ­ NIGER / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL H 4 - 39 tonnes : -'ACTION N ° 211 /88 / NIGER 0273400 / APAPA / TRANSIT VERS KEITA ­ NIGER / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL H 5 - 70 tonnes : 'ACTION N ° 212/88 / SENEGAL 0234402 / DAKAR / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' See Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 11 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : 17 . Period for making the goods available at the port of shipment : 1 to 15 June 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 16 May 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Brussels ; telex : AGREC 22037 B 25 Refund payable on request by the successful tenderer 0 : Refund applicable on 1 April 1988 fixe by Regulation (EEC) No 772/88 (OJ No L 80, 25. 3 . 1988) No L 108/4729 . 4. 88 Official Journal of the European Communities Footnotes (') The operation number is to be quoted in all correspondance. (2) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 87  235 01 30  236 20 05 fl Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Reuglation is that referred to in point 25 of this Annex. (*) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of delivery. (*) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ month disease nor any other notifiable infectious/contageous disease during the 90 days prior to the processing. (8) The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (') All certificates must be legalized by the Honduran Consultate in the country of origin of the goods. (I0) In order to enable a major supply to be carried out under the best possible conditions in v^ew of the situ ­ ation of the market for the product in question, the tenderer awarded the contract for the supply in this notice will obtain on application, as soon as he is designated, an advance of 60 % of the amount in his tender. The advance payment will be made on presentation of evidence of the lodging of a security in favour of the Commission for an amount equal to the advance plus 10 % . The security will be lodged in accordance with the second subparagraph of Article 12 (2) of (EEC) No 2200/87. The security may be released only on the initiative of the Commission, under the conditions laid down in Article 22 (3) of Regulation (EEC) No 2200/87.